DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 6/30/20.
Claims 1-26 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 11/5/20 and 6/30/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8, 11-16, 21 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (U.S. Pub. No. 20200410263 A1), in view of Uejima (U.S. Pub. No. 20190138827 A1).

Regarding to claim 1 and 15-16:

16. Gao teach a motion information estimating apparatus comprising: an image sensor configured to obtain an input image of a periphery of a vehicle; (Gao [0022] enabling the vehicle to determine its surroundings [periphery] so that it may safely navigate to target destinations … an autonomous vehicle may have optical cameras for recognizing hazards, roads, lane markings, traffic signals, and the like. Data from sensors may be used to, for example, safely drive the vehicle, activate certain safety features (e.g., automatic braking), and generate alerts about potential hazards)
at least one non-image sensor (Gao [0022] an autonomous vehicle may have optical cameras for recognizing hazards, roads, lane markings, traffic signals, and the like) configured to obtain at least one set of sensor information of a motion of the vehicle; and (Gao [0023] a traffic motion pattern can indicate when agents (e.g., vehicles, bicyclists, pedestrians, etc.) in a given lane are in motion and their respective amount of motion in relation to one another)
one or more processors configured to: (Gao [0042] user device 630 may be a mobile computing device such as a smartphone, tablet computer, or laptop computer. User device 630 may include one or more processors (e.g., CPU, GPU), memory, and storage)
determine at least one set of initial motion information of the vehicle (Gao [0023] a traffic motion pattern can indicate when agents (e.g., vehicles, bicyclists, pedestrians, etc.) in a given lane are in motion and their respective amount of motion in relation to one another) based on the at least one set of the sensor information; (Gao [0022] an autonomous vehicle may have optical cameras for recognizing hazards, roads, lane markings, traffic signals, and the like) 
estimate motion information based on the determined at least one set of the initial motion information; (Gao [0023] when stopped at a four-way intersection, a vehicle can determine when agents in the vehicle's direction of travel are in motion and when agents in one or more intersecting lanes are in motion. Such traffic motion patterns can be used to train the neural network to learn associations between traffic motion patterns and traffic light state) predict a plurality of sets of image feature information corresponding to the periphery of the vehicle based on the estimated motion information; (Gao [0030] FIG. 3E, the training example 380 has been labeled as an example in which a vehicle should have stopped driving upon detecting cross-traffic motion [image feature] as represented by the three-dimensional data [periphery of the vehicle] over time t.sub.0 308, time t.sub.1 310, and time t.sub.2 312. Gao [0022] enabling the vehicle to determine its surroundings [periphery] so that it may safely navigate to target destinations) obtain a plurality of sets of detected image feature information detected from the input image (Gao [0023] a traffic motion pattern can indicate when agents (e.g., vehicles, bicyclists, pedestrians, etc.) in a given lane are in motion and their respective amount of motion in relation to one another. The traffic motion pattern can correspond to a particular lane or lanes that are associated with a given direction of travel. For example, when stopped at a four-way intersection, a vehicle can determine when agents in the vehicle's direction of travel are in motion and when agents in one or more intersecting lanes are in motion. Such traffic motion patterns can be used to train the neural network to learn associations between traffic motion patterns and traffic light states. Based on this learning, the neural network can be trained to predict whether a vehicle approaching or stopped at a traffic light can proceed to drive) and an accuracy of each of the sets of the detected image feature information, (Gao [0022] the vehicle 102 has accurately predicted locations 168, 170 of the traffic lights 162, 164 from captured visual data. However, despite being able to correctly identify locations of the traffic lights, the vehicle 102 may still have difficulty determining traffic light states due to color distortions that may result from weather conditions, such as glare from the sun. For instance, a green light may look red based on the glare from the sun. In another example, FIG. 1D illustrates an example environment 180 which includes traffic lights 182, 184. In this example, the vehicle 102 is unable to detect the traffic lights 182, 184 and their respective states due to an obstruction 186, such as a truck driving in front of the vehicle 102. Accordingly, other robust approaches are needed to more accurately and reliably determine traffic light states) using a neural network; (Gao [0023] an improved approach in accordance with the present technology overcomes the foregoing and other disadvantages associated with conventional approaches. The improved approach can overcome these issues by interpreting traffic light states based on observed traffic patterns. For example, in various embodiments, a neural network can be trained to learn associations between traffic motion patterns and traffic light states) 
based on at least one set of the sets of the detected image feature information selected based on a result of the evaluating of the reliability and on the accuracy. (Gao [0022] the vehicle 102 has accurately predicted locations 168, 170 of the traffic lights 162, 164 from captured visual data. However, despite being able to correctly identify locations of the traffic lights, the vehicle 102 may still have difficulty determining traffic light states due to color distortions that may result from weather conditions, such as glare from the sun. For instance, a green light may look red based on the glare from the sun. In another example, FIG. 1D illustrates an example environment 180 which includes traffic lights 182, 184. In this example, the vehicle 102 is unable to detect the traffic lights 182, 184 and their respective states due to an obstruction 186, such as a truck driving in front of the vehicle 102. Accordingly, other robust approaches are needed to more accurately and reliably determine traffic light states)

Gao do not explicitly teach evaluate a reliability of each of the sets of the detected image feature information by comparing the sets of the predicted image feature information and the sets of the detected image feature information; and correct the estimated motion information.

However Uejima teach evaluate a reliability of each of the sets of the detected image feature information by comparing the sets of the predicted image feature information and the sets of the detected image feature information; and correct the estimated motion information (Uejima [0056] FIG. 7 to FIG. 9 shows a movement prediction [predicted image] by the movement series and the movement vector. FIG. 8 shows a state in which a movement series 131 having been selected is allocated to the observation object. FIG. 9 is a drawing that shows a movement vector of the observation object. Fig. 10-11 [0060] the matching unit 14d may execute verification of the movement prediction by comparing the movement prediction executed in the first image [predicted image] with the photographic subject region where the object is photographed in the second image [detected image]. By feedback of the result to the process of the object identification unit 14b with respect to a third image one by one, the accuracy of the movement prediction can be improved, and the movement prediction can be corrected)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gao, further incorporating Uejima in video/camera technology. One would be motivated to do so, to incorporate evaluate a reliability of each of the sets of the detected image feature information by comparing the sets of the predicted image feature information and the sets of the detected image feature information; and correct the estimated motion information. This functionality will improve accuracy.

Regarding to claim 7 and 21:

7. Gao teach the method of claim 1, wherein the comparing of the sets of the predicted image feature information and the sets of the detected image feature information comprises: (Gao [0030] the model can learn to predict traffic light states based on feature vectors derived from three-dimensional data of an environment and feature vectors derived from image data of one or more traffic lights within the environment. Such models can thus learn to leverage traffic motion in a temporal context to determine traffic light states)

Gao do not explicitly teach determining a difference between the sets of the predicted image feature information and the sets of the detected image feature information.

However Uejima teach determining a difference between the sets of the predicted image feature information and the sets of the detected image feature information. (Uejima [0056] FIG. 7 to FIG. 9 shows a movement prediction [predicted image] by the movement series and the movement vector. FIG. 8 shows a state in which a movement series 131 having been selected is allocated to the observation object. FIG. 9 is a drawing that shows a movement vector of the observation object. Fig. 10-11 [0060] the matching unit 14d may execute verification of the movement prediction by comparing the movement prediction executed in the first image [predicted image] with the photographic subject region where the object is photographed in the second image [detected image]. By feedback of the result to the process of the object identification unit 14b [[0040] the object identification unit 14b detects and identifies the feature of an automobile] with respect to a third image one by one, the accuracy of the movement prediction can be improved, and the movement prediction can be corrected)

Regarding to claim 8:

8. Gao teach the method of claim 7, Gao do not explicitly teach wherein the difference between the sets of the predicted image feature information and the sets of the detected image feature information comprises a difference between predicted object positions of the sets of the predicted image feature information and detected object positions of the sets of the detected image feature information.

However Uejima teach wherein the difference between the sets of the predicted image feature information and the sets of the detected image feature information comprises a difference between predicted object positions of the sets of the predicted image feature information and detected object positions of the sets of the detected image feature information. (Uejima [0056] FIG. 7 to FIG. 9 shows a movement prediction [predicted image] by the movement series and the movement vector. FIG. 8 shows a state in which a movement series 131 having been selected is allocated to the observation object. FIG. 9 is a drawing that shows a movement vector of the observation object. Fig. 10-11 [0060] the matching unit 14d may execute verification of the movement prediction by comparing the movement prediction executed in the first image [predicted image] with the photographic subject region where the object is photographed in the second image [detected image]. By feedback of the result to the process of the object identification unit 14b [[0040] the object identification unit 14b detects and identifies the feature of an automobile] with respect to a third image one by one, the accuracy of the movement prediction can be improved, and the movement prediction can be corrected)

Regarding to claim 11 and 23:

11. Gao teach the method of claim 1, Gao do not explicitly teach wherein the correcting comprises: converting a 2D coordinate of the selected at least one set of the detected image feature information to a dimension of the estimated motion information; and correcting the estimated motion information based on a result of the converting.

However Uejima teach wherein the correcting comprises: converting a 2D coordinate of the selected at least one set of the detected image feature information to a dimension of the estimated motion information; (Uejima [0003] In Patent Literature 2, there is proposed a technology in which a three-dimensional model is projected to a two-dimensional observation space, the three-dimensional model being configured with a plurality of feature points and partial image information, the feature points having three-dimensional coordinate values, the partial image information expressing a partial image associated with each feature point, a state quantity of the three-dimensional model is estimated using a feature point set selected in the two-dimensional observation space, the estimated three-dimensional model state is projected to an observation space, the adaptability is calculated repeatedly, and the state quantity of the three-dimensional model is estimated) and correcting the estimated motion information based on a result of the converting. (Uejima [0056] FIG. 7 to FIG. 9 shows a movement prediction [predicted image] by the movement series and the movement vector. FIG. 8 shows a state in which a movement series 131 having been selected is allocated to the observation object. FIG. 9 is a drawing that shows a movement vector of the observation object. Fig. 10-11 [0060] the matching unit 14d may execute verification of the movement prediction by comparing the movement prediction executed in the first image [predicted image] with the photographic subject region where the object is photographed in the second image [detected image]. By feedback of the result to the process of the object identification unit 14b [[0040] the object identification unit 14b detects and identifies the feature of an automobile] with respect to a third image one by one, the accuracy of the movement prediction can be improved, and the movement prediction can be corrected)

Regarding to claim 12 and 24:

12. Gao teach the method of claim 1, Gao do not explicitly teach wherein the estimating comprises: determining a position, a speed, and a pose of the vehicle based on information received from an inertial measurement unit (IMU) sensor; obtaining a position from a global positioning system (GPS) sensor; obtaining a speed from a vehicle speedometer; and estimating the motion information by fusing sets of information obtained from the IMU sensor, the GPS sensor, and the vehicle speedometer.

However Uejima teach wherein the estimating comprises: determining a position, (Uejima [0026] the position calculation device 26 may be a GPS (Global Positioning System), an inertial measurement device, a position calculation device that executes road/vehicle communication between a positional information output device that is disposed on a travel route and calculates the position of a vehicle, and the kind of it is not concerned) a speed, and a pose (Uejima [0039] by forming the prediction search [prediction is based on initial motion information] windows along the travel route thus as the occasion demands, the object movement prediction can be executed unceasingly during travel. Further, not limited to a car navigation system, it may configured that the object identification unit 14b acquires the vehicle speed information of the own vehicle from the vehicle speed sensor 36 through the ECU 32 during travel, determines the length of the search window based on it to decide the prediction search window, executes a periphery monitoring process independently from the car navigation system during travel, executes determination of the collision risk [based on pose], and outputs an alarm) of the vehicle based on information received from an inertial measurement unit (IMU) sensor; (Uejima [0026] the position calculation device 26 may be a GPS (Global Positioning System), an inertial measurement device [IMU], a position calculation device that executes road/vehicle communication between a positional information output device that is disposed on a travel route and calculates the position of a vehicle, and the kind of it is not concerned)
obtaining a position from a global positioning system (GPS) sensor; (Uejima [0026] the position calculation device 26 may be a GPS (Global Positioning System), an inertial measurement device [IMU], a position calculation device that executes road/vehicle communication between a positional information output device that is disposed on a travel route and calculates the position of a vehicle, and the kind of it is not concerned)
obtaining a speed from a vehicle speedometer; and (Uejima [0039] by forming the prediction search [initial motion information] windows along the travel route thus as the occasion demands, the object movement prediction can be executed unceasingly during travel. Further, not limited to a car navigation system, it may configured that the object identification unit 14b acquires the vehicle speed information of the own vehicle from the vehicle speed sensor 36 through the ECU 32 during travel, determines the length of the search window based on it to decide the prediction search window, executes a periphery monitoring process independently from the car navigation system during travel, executes determination of the collision risk, and outputs an alarm)
estimating the motion information by fusing sets of information obtained from the IMU sensor, the GPS sensor, (Uejima [0026] the position calculation device 26 may be a GPS (Global Positioning System), an inertial measurement device [IMU], a position calculation device that executes road/vehicle communication between a positional information output device that is disposed on a travel route and calculates the position of a vehicle, and the kind of it is not concerned) and the vehicle speedometer. (Uejima [0039] by forming the prediction search [initial motion information] windows along the travel route thus as the occasion demands, the object movement prediction can be executed unceasingly during travel. Further, not limited to a car navigation system, it may configured that the object identification unit 14b acquires the vehicle speed information of the own vehicle from the vehicle speed sensor 36 through the ECU 32 during travel, determines the length of the search window based on it to decide the prediction search window, executes a periphery monitoring process independently from the car navigation system during travel, executes determination of the collision risk, and outputs an alarm)

Regarding to claim 13:

13. Gao teach the method of claim 12, Gao do not explicitly teach wherein the at least one set of the initial motion information comprises any one of: the determined position, speed, and pose of the vehicle; the obtained position; and the obtained speed.

However Uejima teach wherein the at least one set of the initial motion information comprises any one of: the determined position, speed, and pose of the vehicle; the obtained position; and the obtained speed. (Uejima [0039] by forming the prediction search [initial motion information] windows along the travel route thus as the occasion demands, the object movement prediction can be executed unceasingly during travel. Further, not limited to a car navigation system, it may configured that the object identification unit 14b acquires the vehicle speed information of the own vehicle from the vehicle speed sensor 36 through the ECU 32 during travel, determines the length of the search window based on it to decide the prediction search window, executes a periphery monitoring process independently from the car navigation system during travel, executes determination of the collision risk, and outputs an alarm)

Regarding to claim 14:

14. Gao teach the method of claim 1, Gao do not explicitly teach further comprising: determining whether to perform the motion information estimating method based on a speed obtained from a vehicle speedometer included in the initial motion information.

However Uejima teach further comprising: determining whether to perform the motion information estimating method based on a speed obtained from a vehicle speedometer included in the initial motion information. (Uejima [0039] by forming the prediction search [initial motion information] windows along the travel route thus as the occasion demands, the object movement prediction can be executed unceasingly during travel. Further, not limited to a car navigation system, it may configured that the object identification unit 14b acquires the vehicle speed information of the own vehicle from the vehicle speed sensor 36 through the ECU 32 during travel, determines the length of the search window based on it to decide the prediction search window, executes a periphery monitoring process independently from the car navigation system during travel, executes determination of the collision risk, and outputs an alarm) 

Regarding to claim 25:

25. Gao teach the apparatus of claim 16, the predicting of the sets of the image feature information, the determining of the sets of detected image feature information, (Gao [0022] the vehicle 102 has accurately predicted locations 168, 170 of the traffic lights 162, 164 from captured visual data. However, despite being able to correctly identify locations of the traffic lights, the vehicle 102 may still have difficulty determining traffic light states due to color distortions that may result from weather conditions, such as glare from the sun. For instance, a green light may look red based on the glare from the sun. In another example, FIG. 1D illustrates an example environment 180 which includes traffic lights 182, 184. In this example, the vehicle 102 is unable to detect the traffic lights 182, 184 and their respective states due to an obstruction 186, such as a truck driving in front of the vehicle 102. Accordingly, other robust approaches are needed to more accurately and reliably determine traffic light states) the evaluating of the reliability of each of the sets of the detected image feature information, (Gao [0031] the selection module 392 can bias toward predictions outputted by the technique 394 when environmental conditions permit reliable traffic light and state detection based on captured image data alone. In another example, the selection module 392 can bias toward predictions outputted by the technique 396 when environmental conditions do not permit reliable traffic light and state detection based on captured image data alone)

Gao do not explicitly teach further comprising a memory storing instructions that, when executed by the one or more processors, configure the one or more processors to perform the estimating of the motion information, and the correcting of the estimated motion information.

However Uejima teach further comprising a memory storing instructions that, when executed by the one or more processors, configure the one or more processors to perform the estimating of the motion information, (Uejima [0056] FIG. 7 to FIG. 9 shows a movement prediction [predicted image] by the movement series and the movement vector. FIG. 8 shows a state in which a movement series 131 having been selected is allocated to the observation object. FIG. 9 is a drawing that shows a movement vector of the observation object. Fig. 10-11 [0060] the matching unit 14d may execute verification of the movement prediction by comparing the movement prediction executed in the first image [predicted image] with the photographic subject region where the object is photographed in the second image [detected image]. By feedback of the result to the process of the object identification unit 14b with respect to a third image one by one, the accuracy of the movement prediction can be improved, and the movement prediction can be corrected)
and the correcting of the estimated motion information. (Uejima [0056] FIG. 7 to FIG. 9 shows a movement prediction [predicted image] by the movement series and the movement vector. FIG. 8 shows a state in which a movement series 131 having been selected is allocated to the observation object. FIG. 9 is a drawing that shows a movement vector of the observation object. Fig. 10-11 [0060] the matching unit 14d may execute verification of the movement prediction by comparing the movement prediction executed in the first image [predicted image] with the photographic subject region where the object is photographed in the second image [detected image]. By feedback of the result to the process of the object identification unit 14b with respect to a third image one by one, the accuracy of the movement prediction can be improved, and the movement prediction can be corrected)

Regarding to claim 26:

26. Claim 26 is rejected for the same reasons as claim 16 above. However Claim 16 has following additional limitation - in response to the determined reliability being greater than or equal to a threshold.

Gao teach in response to the determined reliability being greater than or equal to a threshold. (Gao [0031] the selection module 392 can bias toward predictions outputted by the technique 394 when environmental conditions permit reliable traffic light and state detection based on captured image data alone. In another example, the selection module 392 can bias toward predictions outputted by the technique 396 when environmental conditions do not permit reliable traffic light and state detection based on captured image data alone, such as poor [poor is based on threshold, because [0022] the cameras may still capture poor quality images due to an accumulation of dirt and debris on camera lenses, foggy or misty weather conditions, or glare from the sun] weather conditions or camera obstructions)

Claims 2, 4-5 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (U.S. Pub. No. 20200410263 A1), in view of Uejima (U.S. Pub. No. 20190138827 A1), further in view of Tan (U.S. Pub. No. 20070222674 A1).

Regarding to claim 2 and 17:

2. Gao teach the method of claim 1, Gao do not explicitly teach wherein the correcting comprises: selecting a fusion mode based on the result of the evaluating of the reliability and the accuracy; and correcting the estimated motion information based on at least one set of the detected image feature information corresponding to the selected fusion mode.

However Tan teach wherein the correcting comprises: selecting a fusion mode based on the result of the evaluating of the reliability and the accuracy; and (Tan [0025] most sensor integration or fusion methods do not explore the inherit advantages of multiple integration and computation methods or algorithms. Embodiments of the present invention, therefore use the complementary sensors sources and combine and cross-examine data from these multiple sources with multiple integration methods to collectively produce a position that is more accurate or more reliable)
correcting the estimated motion information based on at least one set of the detected image feature information (Tan [0026] position data using techniques in steps 100-104 that is provided to step 106 are already the product of optimal filters, or a specific data fusion technique, they often still have multiple components of noise and contain erroneous data. Subsequently described techniques of embodiments of the present invention are provided to overcome this limitation and to improve positioning accuracy and reliability by filtering or fusing data from various sensor systems and techniques) corresponding to the selected fusion mode. (Tan [0028] data fusion method, a combination of techniques can be selected to generate an improved real time position. In one embodiment, the data fusion method may be a simple weighted summation or voting selection based on data priorities or probabilities. In another embodiment, the method can be a mathematical formula, such as multiple-mode Kalman filter, or a knowledge-based method, such as a fuzzy logic set or neural network)

The motivation for combining Gao and Uejima as set forth in claim 1 is equally applicable to claim 2. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gao, further incorporating Uejima and Tan in video/camera technology. One would be motivated to do so, to incorporate correcting the estimated motion information based on at least one set of the detected image feature information corresponding to the selected fusion mode. This functionality will improve efficiency.

Regarding to claim 4 and 18:

4. Gao teach the method of claim 2, Gao do not explicitly teach wherein the selecting of the fusion mode comprises: selecting the fusion mode from a plurality of modes that uses the at least one set of the detected image feature information or the at least one set of the initial motion information for the correcting of the estimated motion information.

However Tan teach wherein the selecting of the fusion mode comprises:
selecting the fusion mode from a plurality of modes (Tan [0011] the position fusion algorithm is intended to take advantage of the strength of some positioning techniques to compensate for the weaknesses of others. It will correlate linear and angular data using model-based or statistical analysis or heuristic approaches. It can use the stored movement history or external dynamic information to modify or identify the statistical properties or the confidence level of each position data point received, or to support the re-computation of a new real-time position) that uses the at least one set of the detected image feature information (Tan [0027] Extended Kalman Filters or particle filters can be used to update state probability density functions, and compute expected candidates' positions. A position correlation module, using rule-based methods or learned classifiers, can also be employed to decide whether to use or how to prioritize various position data by examining filter consistency, as well as matching data with rules and known features. [0028] In a data fusion method, a combination of techniques can be selected to generate an improved real time position. In one embodiment, the data fusion method may be a simple weighted summation or voting selection based on data priorities or probabilities. In another embodiment, the method can be a mathematical formula, such as multiple-mode Kalman filter, or a knowledge-based method, such as a fuzzy logic set or neural network) 

However Uejima teach or the at least one set of the initial motion information (Uejima [0039] by forming the prediction search [prediction is based on initial motion information] windows along the travel route thus as the occasion demands, the object movement prediction can be executed unceasingly during travel) for the correcting of the estimated motion information. (Uejima [0056] FIG. 7 to FIG. 9 shows a movement prediction [predicted image] by the movement series and the movement vector. FIG. 8 shows a state in which a movement series 131 having been selected is allocated to the observation object. FIG. 9 is a drawing that shows a movement vector of the observation object. Fig. 10-11 [0060] the matching unit 14d may execute verification of the movement prediction by comparing the movement prediction executed in the first image [predicted image] with the photographic subject region where the object is photographed in the second image [detected image]. By feedback of the result to the process of the object identification unit 14b [[0040] the object identification unit 14b detects and identifies the feature of an automobile] with respect to a third image one by one, the accuracy of the movement prediction can be improved, and the movement prediction can be corrected)

Regarding to claim 5 and 19:

5. Gao teach the method of claim 4, Gao do not explicitly teach wherein the selecting of the fusion mode comprises: selecting the fusion mode from the modes based on a priority of each of the modes.

However Tan teach wherein the selecting of the fusion mode comprises: (Tan [0011] the position fusion algorithm is intended to take advantage of the strength of some positioning techniques to compensate for the weaknesses of others. It will correlate linear and angular data using model-based or statistical analysis or heuristic approaches. It can use the stored movement history or external dynamic information to modify or identify the statistical properties or the confidence level of each position data point received, or to support the re-computation of a new real-time position)
selecting the fusion mode from the modes based on a priority of each of the modes. (Tan [0028] In a data fusion method, a combination of techniques can be selected to generate an improved real time position. In one embodiment, the data fusion method may be a simple weighted summation or voting selection based on data priorities or probabilities. In another embodiment, the method can be a mathematical formula, such as multiple-mode Kalman filter, or a knowledge-based method, such as a fuzzy logic set or neural network)

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (U.S. Pub. No. 20200410263 A1), in view of Uejima (U.S. Pub. No. 20190138827 A1), further in view of Tan (U.S. Pub. No. 20070222674 A1) and Zhou (U.S. Pub. No. 20200250890 A1).

Regarding to claim 3:

3. Gao teach the method of claim 2, Gao do not explicitly teach wherein the fusion mode comprises a predetermined number of axis position information and axis pose information to be derived from the at least one set of the detected feature information for the correcting of the estimated motion information.

However Zhou teach wherein the fusion mode comprises a predetermined number of axis position information and axis pose information (Zhou [0026] changes in orientation through rotation about three perpendicular axes, such as yaw (normal axis), pitch (transverse axis) and roll (longitudinal axis)) via simultaneous localization and mapping (SLAM) algorithms, which is enabled by the fusion of visual perception and inertial sensors) to be derived from the at least one set of the detected feature information (Zhou [0032]the intelligent AR-assisted repair guidance program may utilize a convolutional neural network (CNN) based image feature extraction to update a new image from any pose cluster, and may reuse previous extracted features if no image updates are available. The CNN, for example, may utilize a 2048 feature vector for each input image, and any change to a feature vector will be identified. The previous image from the pose cluster may be removed and the updated image may be extracted and included in the pose cluster. Therefore, the CNN based image feature extraction may save computation complexity and battery life on mobile devices) 

However Uejima teach for the correcting of the estimated motion information. (Uejima [0060] the matching unit 14d may execute verification of the movement prediction by comparing the movement prediction executed in the first image with the photographic subject region where the object is photographed in the second image. By feedback of the result to the process of the object identification unit 14b with respect to a third image one by one, the accuracy of the movement prediction can be improved, and the movement prediction can be corrected)

The motivation for combining Gao, Uejima and Tan as set forth in claim 2 is equally applicable to claim 3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gao, further incorporating Uejima, Tan and Zhou in video/camera technology. One would be motivated to do so, to incorporate the fusion mode comprises a predetermined number of axis position information and axis pose information to be derived from the at least one set of the detected feature information. This functionality will improve user experience.

Claims 9-10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao (U.S. Pub. No. 20200410263 A1), in view of Uejima (U.S. Pub. No. 20190138827 A1), further in view of Yamanoi (U.S. Pub. No. 20170103275 A1).

Regarding to claim 9 and 22:

9. Gao teach the method of claim 1, Gao do not explicitly teach wherein the predicting comprises: predicting the sets of the image feature information by converting the estimated motion information to a two-dimensional (2D) coordinate on a 2D image based on a field of view (FOV) of the image sensor.

However Yamanoi teach wherein the predicting comprises: predicting the sets of the image feature information by converting the estimated motion information to a two-dimensional (2D) coordinate on a 2D image based on a field of view (FOV) of the image sensor. (Yamanoi [0032] the area determiner 25 sets a detection area for each of the traffic signals within the image. When the angle of view and imaging direction of the imager 11 are determined, the position of a traffic signal predicted to be captured can be identified on an image based on the relative coordinates of the traffic signal (relative position information D06). The area determiner 25 transforms the relative coordinates of the traffic signal into the coordinates on the image in which the traffic signal has been captured. Specifically, the area determiner 25 receives input of the relative position information D06 and performs, based on the lens optical system in the imager 11, coordinate transformation from the coordinates of the traffic signal in the three-dimensional coordinate system (x, y, z) to the coordinates on the image in the two-dimensional coordinate system (x1, y1). The coordinate transformation method is not limited, and any known method may be used. The area determiner 25 sets a predetermined area containing the transformed coordinates on the image (x1, y1), as a detection area for the traffic signal on the image)
The motivation for combining Gao and Uejima as set forth in claim 1 is equally applicable to claim 9. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Gao, further incorporating Uejima and Yamanoi in video/camera technology. One would be motivated to do so, to incorporate predicting the sets of the image feature information by converting the estimated motion information to a two-dimensional (2D) coordinate on a 2D image based on a field of view (FOV) of the image sensor. This functionality will enhance functionality.

Regarding to claim 10:

10. Gao teach the method of claim 9, Gao do not explicitly teach wherein the 2D image includes a 2D bird’s-eye-view map image.

However Yamanoi teach wherein the 2D image includes a 2D bird’s-eye-view map image. (Yamanoi [0009] FIG. 4 is a bird's eye view showing an example of priority level assignment by a priority level assigner 24 in FIG. 3; [0014] FIG. 9 is a bird's eye view showing an example of priority level assignment by the priority level assigner 24b in FIG. 8; [0017] FIG. 12 is a bird's eye view showing an example of priority level assignment by the priority level assigner 24c in FIG. 10)

Allowable subject matter

Regarding to claim 6 and 20:

Claims 6 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482